IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30500
                           Summary Calendar



STEPHEN SMITH,

                                            Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERV.;
RICHARD WALL, Warden, Avoyelles Parish Jail,

                                            Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-2582
                        - - - - - - - - - -
                           March 24, 1998
Before POLITZ, Chief Judge, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.   PENDING MOTION DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.